                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RONALD BLACHMAN,
                                                                                         Case No. 19-cv-00047-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER OF DISMISSAL
                                  10     FORD MOTOR COMPANY, et al.,                     Re: Dkt. No. 18

                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The parties hereto, by their counsel, have advised the court that they have agreed

                                  15   to a settlement of this case, that a formal settlement agreement has been finalized and

                                  16   fully executed by the parties, and that the agreement provides that this court will retain

                                  17   jurisdiction over the parties to enforce the terms of the settlement agreement.

                                  18   Accordingly, IT IS HEREBY ORDERED that this case is dismissed without prejudice;

                                  19   provided, however that if any party hereto shall certify to this court, within 120 days, with

                                  20   proof of service thereof on the opposing party, that the agreed consideration for said

                                  21   settlement has not been delivered over, the foregoing order shall stand vacated and this

                                  22   case shall forthwith be restored to the calendar to be set for trial.

                                  23          If no certification is filed, after passage of 120 days, the dismissal shall be with

                                  24   prejudice. The parties may substitute a dismissal with prejudice at any time during this

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                  1    120 day period.

                                  2          IT IS SO ORDERED.

                                  3    Dated: May 30, 2019

                                  4                              __________________________________
                                                                 PHYLLIS J. HAMILTON
                                  5                              United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
